371 U.S. 71 (1962)
PRESSER
v.
UNITED STATES.
No. 25.
Supreme Court of United States.
Argued March 22, 26, 1962.
Restored to the calendar for reargument April 2, 1962.
Reargued October 8, 1962.
Decided November 13, 1962.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.
John G. Cardinal reargued the cause for petitioner. With him on the briefs were Edwin Knachel and Robert E. Freed.
Stephen J. Pollak reargued the cause for the United States. On the briefs were Solicitor General Cox, Assistant Attorney General Miller, Beatrice Rosenberg and Sidney M. Glazer.
PER CURIAM.
The judgment is affirmed by an equally divided Court.
MR. JUSTICE GOLDBERG took no part in the consideration or decision of this case.